The opinion of the Court was by
Sheplev J.
The conveyance from Delesdernier, senior, to his sons, accompanied by proof of their actual entry under it and possession of the premises, established their seizin. And it is on the seizin of one of the sons, that the demandant declares in his writ. The title of the sons would be impeached by proof, that the conveyance was made to defraud the creditors of the grantor; but as it respects others, the seizin and the title of the grantees would be good. The instructions to the jury on this point were too broad, and did not communicate the proper limitations. The tenant to enable him to defeat that title by one subsequently acquired from the grantor by one of his creditors must shbw, that he duly represented the creditor’s title, and was therefore entitled to set it up against the title of the grantees. If the deed from Green could be received as evidence of the extent of the tenant’s claim, without proof of his authority to convey, it could not pass any title from the United States to the tenant, and he must fail to show, that he represented that title. Nor was the proof sufficient to defeat the title -of the demandant to those small portions of the premises, which were not included in the levy made by the United States. The tenant’s title to them was derived from conveyances by Delesdernier, senior, after he had conveyed to his sons; and there was no proof, that those subsequent gran*154tees stood in any such relation to their grantor, as would enable them to establish their title against that of his prior grantees.

The verdict is therefore set aside and a new trial granted.